Title: To George Washington from Philip John Schuyler, 25 June 1781
From: Schuyler, Philip John
To: Washington, George


                        
                            Dear Sir
                            Poughkepsie June 25th 1781
                        
                        On my return to this place I found a letter from Mr Cuyler dated Albany 23d June 1781 In answer to mine of
                            the 18th he wrote "I am happy to Inform you that there appears a general Inclination in the Carpenters and others to do
                            this piece of work (meaning the building of the Batteaux) upon the terms of payment you propose, and that to be certain; I
                            have it not in my power the time has been too short to inform you in general of the disposition of those that have boards,
                            of which article there is by no means a scarcity, but I have every reason to believe they cannot be procured without a
                            fixed time for payment and as short as possible, and I am led to believe upon tryal the whole business might be carried on
                            with great dispatch provided the payment can be depended on."
                        I shall leave this to morrow and proceed to Albany, and Immediately prosecute the work, Your Excellency will
                            observe the footing on which the payments are put, permitt me therefore to Intreat you to urge Congress & Mr Morris
                            to take such measures as that my credit may not suffer.
                        As our boards are all of the length of 14 feet I find they will work to most advantage If the boats are 32
                            instead of 35 feet long and that such a boat will require 12 lb. of twenty penny nails, 14 lb. of ten penny, and Eight
                            pounds of eight penny, this Your Excellency will please to let one of the Gentlemen of your family advise Colo. Pickering
                            of.
                        If the nails and Oakham arrive and the weather prove favorable I am in hopes to Compleat the batteaus In
                            twenty days after my arrival at Albany, As Mr Cuyler Informs me that 150 Carpenters may be provided at 14/ Currency per
                            day for the master Carpenters and 10/ for the others they finding themselves in rum and provisions and boats.
                        If It be not improper I could wish Gen: Stark to be requested to advise with me relative to the disportation
                            of the troops in the northern quarter of the State, on the means of procuring Supplies should at any time the public
                            Stores be destitute. I am Dr Sir with Every Sentiment of respect and Esteem, most Sincerely Your Obedient Servant
                        
                            Ph: Schuyler
                        
                    